Citation Nr: 0716361	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  03-08 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to restoration of service-connected compensation 
reduced due to incarceration on a felony conviction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from June 1975 to 
October 1975, and from February 1976 to November 1976.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

An August 2004 decision of the Board of Veterans' Appeals 
(Board) found that a reduction of the veteran's service-
connected compensation was proper.  The veteran appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  The Board decision was reversed and remanded 
by a December 2006 Court decision.  On April 23, 2007, a 
letter was sent to the veteran and his service organization 
in which he was given 90 days from the date of the letter to 
submit additional argument or evidence in support of his 
appeal prior to the Board's readjudication.  In May 2007, the 
veteran returned a form noting he had nothing else to submit.


FINDINGS OF FACT

1.  In July 1998 the veteran was convicted of multiple felony 
offenses and incarcerated in a federal penitentiary.

2.  On August 16, 1999 the veteran's felony convictions were 
overturned on appeal and the case was remanded back to the 
trial court for a new trial.


CONCLUSION OF LAW

The criteria for restoration of a 70 percent rate for payment 
of the veteran's service-connected disability compensation 
have been met.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 
3.665 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  VCAA requirements, 
however, are not applicable in this case as the law and not 
the facts, are dispositive of this claim.  Mason v. Principi, 
16 Vet. App. 129, 132 (2002); Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000).  

Any veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony shall not be paid compensation in excess of the amount 
specified in 38 C.F.R. § 3.665(d) beginning on the 61st day 
of incarceration.  38 C.F.R. § 3.665(a).  In the case of a 
veteran with a service-connected disability rated at 20 
percent or more, the veteran shall not be paid an amount that 
exceeds the rate under 38 U.S.C. § 1114(a), which is at the 
rate of 10 percent.  38 C.F.R. § 3.665(d).  If a veteran's 
felony conviction is overturned on appeal, however, any 
compensation withheld due to incarceration for a felony 
conviction shall be restored to the veteran, less the amount 
of any apportionment.  38 C.F.R. § 3.665(m).  

As of June 1997, the veteran's psychiatric disorder was 
evaluated as 70 percent disabling.  In July 1997, the veteran 
was incarcerated in a federal penal institution, pending 
trial.  Effective July 7, 1998, the veteran was confined upon 
a conviction of a felony.  By a November 1998 letter and 
pursuant to 38 C.F.R. § 3.665, the RO reduced the veteran's 
service-connected compensation to an amount equal to a 10 
percent rating, effective September 5, 1998.  On August 16, 
1999, the veteran's felony convictions were reversed and his 
appeal was remanded for a new trial.  Although the veteran 
remained incarcerated in a federal penal institution, the 
Court found in its December 2006 decision that because the 
veteran's convictions were reversed and remanded for a trial, 
his conviction was overturned on appeal.  See 38 C.F.R. 
§ 6.665(m).  Accordingly, the veteran is entitled to 
restoration of his service-connected compensation.  

Because the law, rather than the facts in this case, is 
dispositive, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002).

The Board notes that although restoration of the veteran's 
service-connected compensation is granted, such restoration 
is governed by the statutes and regulations governing the 
assignment of effective dates and the restoration amount due 
to apportionment.  Importantly, the veteran's restored 
compensation amount must reflect the apportionments that 
occurred during his incarceration and the effective beginning 
and ending dates of the restoration must determined.  
38 U.S.C.A. § 5313; 38 C.F.R. § 3.655.  The Board has 
determined that the RO should address these issues in the 
first instance in order to avoid any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993) (holding that when the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).


ORDER

Restoration of service-connected compensation is granted, 
subject to the laws and regulations governing effective dates 
of restoration and the amount of restoration.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


